Citation Nr: 1519551	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that its July 2014 Remand also addressed the issue of entitlement to service connection for tinnitus.  However, in an October 2014 rating decision, the RO granted entitlement to service connection for tinnitus.  As this claim was granted in full, the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Unfortunately, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  He asserts that during service he was exposed to the loud noise of planes while performing duties guarding planes as an air policeman.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; however, in November 1967 the military service department records adopted International Organization for Standardization (ISO) units.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 (2014) is based on ISO units.  Any service department record audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  

Because the Veteran's July 1965 pre-induction examination and the June 1966 service separation examination (which are service department records) were conducted prior to November 1967, the Board has converted the ASA units to ISO units.  Converted pure tone thresholds for the July 1965 pre-induction examination, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
 0
0
N/A
-5
LEFT
10
 5
15
N/A
5

Pure tone thresholds for the June 7, 1966, service separation examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
5
5
0
LEFT
15
 5
10
5
-5

In January 2012, the Veteran submitted private audiometric examination results spanning over thirty years, which, in relevant part, include a private hearing examination from June 15, 1966, merely one week after service separation.  Since there is no indication to the contrary, the Board will assume the private audiometric results were measured in ISO units.  Pure tone thresholds for the June 15, 1966, private examination, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
5
10
0
LEFT
10
 5
15
15
10

The private audiological examination on June 15, 1966, also provided "age adjusted" puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz recorded as follows:





HERTZ



500
1000
2000
3000
4000
Age Adjusted
RIGHT
N/A
 0
2
6
-5
Age Adjusted
LEFT
N/A
 0
12
11
5

The Veteran was provided a VA audiological examination in February 2012.  The VA examiner acknowledged the Veteran's military noise exposure to planes and guns without the use of hearing protective devices.  In further remarks pertaining to hearing loss, the VA examiner stated that the otoscopy revealed abnormal tympanic membranes (ear drums) and that both ear drums "had the appearance of scarring or bubbles."  The VA examiner added that the Veteran denied any history of ear infections or otologic pathology and that the Veteran reported a post-service head injury that occurred twenty years ago.  

The VA examiner opined in February 2012 that his bilateral hearing loss was not related to active duty service.  The VA examiner noted the slight worsening of hearing acuity during service at the 500, 600, 2000 and 4000 Hertz levels, but reasoned that service treatment records did not reflect significant threshold shifts between the entrance and exit examinations.  

In its July 2014 Remand, the Board found that the February 2012 VA examination opinion was inadequate.  Specifically, the Board noted that the February 2012 VA examiner provided an opinion regarding etiology of the bilateral hearing loss without either acknowledging the existence of the June 1966 private audiological examination results or explaining the significance, if any, of the threshold differences between the June 1966 separation examination and the June 1966 private audiology examination that was merely one week after service discharge.  Moreover, the VA examiner noted that the Veteran had post-service scarring or bubbles of the ear drums and a post-service head injury without further comment or explanation.  

As such, in its July 2014 Remand, the Board directed that a new VA opinion be obtained regarding the etiology of the Veteran's hearing loss.  Specifically, the examiner was instructed to address the June 15, 1966, private audiology results and explain the significance of the "age adjusted" data provided therein.

Pursuant to the Board's July 2014 Remand, an addendum opinion was provided by a different VA audiologist in August 2014.  This August 2014 audiologist found that the previous opinion provided by the other VA audiologist in February 2012 (which was found by the Board to be inadequate) was "accurate and consistent" with the facts provided within the Veteran's claims file.  The August 2014 VA audiologist emphasized that the Veteran's July 1965 enlistment physical and June 1966 separation physical both indicated normal hearing in both ears with no change indicated in either ear comparing the two hearing examinations.  Therefore, the August 2014 opinion indicated that it was less likely as not that the Veteran's
present bilateral hearing loss was related to military noise exposure.  Moreover, the August 2014 audiologist indicated that the significance of the otoscopic examination reported by the previous audiologist could not be explained without firsthand knowledge of the Veteran's status regarding eardrum appearance or mobility.

Due to the August 2014 VA audiologist's inability to explain the significance of the otoscopic examination reported by the previous audiologist, the RO scheduled the Veteran for an actual audiological examination with the second audiologist in September 2014.  The September 2014 VA audiological examination report diagnosed the Veteran as having bilateral sensorineural hearing loss.  However, the audiologist opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The audiologist again reiterated that the Veteran's entrance and separation physical examinations indicated normal hearing in the bilateral ears.  In addition, the audiologist indicated that the private audiological examination the Veteran was given in June 1966, less than two weeks after he separated from the Air Force, also showed normal hearing in the bilateral ears.  Regardless of what the examiner saw otoscopically in 1966, the VA audiologist opined that the issue regarding the Veteran's tympanic membrane did not have an effect on his hearing as it related to military noise exposure.

Again, the Board finds that the August 2014 and September 2014 opinions are inadequate.  Specifically, as explicitly directed by the Board's previous Remand instructions, the VA audiologist failed to explain the significance of the "age adjusted" data provided in the June 15, 1966, private audiology results.

In addition, the August 2014 and September 2014 VA opinions rely heavily on the premise that the Veteran's hearing acuity was within normal limits for VA purposes at entrance into and separation from service, and largely ignore the threshold differences between the June 1966 separation examination and the June 1966 private audiology examination.  However, the Board emphasizes that the absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2014); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

As such, this issue must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified otorhinolaryngologist to determine the likely etiology of his current bilateral hearing loss.  The claims file should be made available to and reviewed by the VA examiner.

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by or a result of an event in service, to include acoustic trauma.

In rendering this opinion, the VA examiner should address the June 15, 1966, private audiology results; explain the significance of the "age adjusted" data provided therein; and address and comment on the significance, if any, of: 

a) the post-service scarring or bubbles on the tympanic membranes of the ears, and 

b) the post-service head injury as a result of an "on the job" injury.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In providing this opinion, the examiner should acknowledge the Veteran's his lay statements concerning hearing loss and his complete post-service history of noise exposure.  

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to find no nexus to service.  The question becomes whether any incident of service, including noise exposure, caused hearing loss which was diagnosed after the Veteran's discharge from service.  If it is significant that the Veteran did not have hearing loss in service, the examiner should provide a complete rationale for such findings and in so doing point to sound medical principles.  If the examiner is unable to provide an opinion as to a question posed, then he or she should state the reasons therefor.  

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim of service connection for bilateral hearing loss in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




